     Case 5:20-cv-00018-TBR Document 9 Filed 06/26/20 Page 1 of 5 PageID #: 33




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

COREY DAVID PARKER                                                                      PLAINTIFF

v.                                                       CIVIL ACTION NO. 5:20-CV-P18-TBR

M. NICHOLS, BADGE #625 et al.                                                       DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on initial review of Plaintiff Corey David Parker’s pro se

complaint (DN 1) and amended complaint (DN 5) pursuant to 28 U.S.C. § 1915A. For the

reasons that follow, the Court will allow some claims to proceed, dismiss other claims, and allow

Plaintiff to amend the complaint.

                                    I. SUMMARY OF CLAIMS

        Plaintiff is a convicted inmate incarcerated at the Christian County Jail (CCJ). Seeking

damages, he brings this action under 42 U.S.C. § 1983 alleging various constitutional violations

by Defendant Christian County Sheriff’s Deputy M. Nichols, Badge #625, and Defendant “The

Christian County Sheriffs Office.” He sues Defendants in their individual and official capacities.

        As his statement of claims, Plaintiff alleges that on November 8, 2019, Defendant

“Officer M. Nichols and several other Sheriffs deputies converged on a vehicle [Plaintiff] was a

passenger in with guns drawn.” He alleges that he “complied fully” with what they asked him to

do other than be quiet because he was trying to find out why he was being detained. He claims

that during the incident he was “forcefully thrown to the ground on [his] face” and “slung around

by [his] cuffs on the ground” and that they grabbed his bookbag and went through it without

permission. Plaintiff reports that at the jail the arresting officer told him he would have to “file

with The courts” to get his bookbag and phone returned because they were in a stolen vehicle.
   Case 5:20-cv-00018-TBR Document 9 Filed 06/26/20 Page 2 of 5 PageID #: 34




                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).




                                                    2
  Case 5:20-cv-00018-TBR Document 9 Filed 06/26/20 Page 3 of 5 PageID #: 35




                                         III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Claims against Defendant “The Christian County Sheriffs Office” and official-
       capacity claims against Defendant Nichols

       Defendant “The Christian County Sheriffs Office” is not a “person” subject to suit under

§ 1983 because municipal departments are not suable under § 1983. Marbry v. Corr. Med.

Servs., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that a jail is not

an entity subject to suit under § 1983); see also Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir.

1991) (holding that a police department may not be sued under § 1983). In this situation, the

proper Defendant is Christian County. See Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502,

503 (W.D. Ky. 1990). Further, “[o]fficial-capacity suits . . . ‘generally represent [] another way

of pleading an action against an entity of which an officer is an agent.’” Kentucky v. Graham,

473 U.S. 159, 166 (1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691 n.55 (1978)). Plaintiff’s official-capacity claims against Defendant Nichols, therefore, are

also against Christian County.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,




                                                 3
  Case 5:20-cv-00018-TBR Document 9 Filed 06/26/20 Page 4 of 5 PageID #: 36




whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). To demonstrate municipal liability, a plaintiff “must (1) identify

the municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

“[A] municipality cannot be held liable solely because it employs a tortfeasor—or, in other

words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691; Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v.

City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994).

       Plaintiff fails to allege that any wrongdoing or injury occurred as a result of a policy or

custom implemented or endorsed by Christian County. The complaint, therefore, fails to

establish a basis of liability against Christian County and fails to state a cognizable § 1983 claim.

Accordingly, the claims against Defendant “The Christian County Sheriffs Office” and the

official-capacity claims against Defendant Nichols will be dismissed.

       B. Individual-capacity claims

       Upon consideration, the Court will allow the complaint and amended complaint to

continue against Defendant Nichols in his individual capacity.

       Plaintiff mentions that “several other Sheriffs deputies” were involved in the November

2019 incident, but he does not specifically indicate who they are or name them as Defendants.

The Court will allow Plaintiff to amend the complaint to name these sheriff’s deputies as

Defendants. See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (allowing amendment).

He should sue these Defendants in their individual capacities and provide facts detailing how

each violated his rights.



                                                  4
      Case 5:20-cv-00018-TBR Document 9 Filed 06/26/20 Page 5 of 5 PageID #: 37




                                            IV. ORDER

           For the foregoing reasons, IT IS ORDERED as follows:

           1) The claims against “The Christian County Sheriffs Office” and the official-capacity

claims against Defendant Nichols are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for

failure to state a claim upon which relief may be granted.

           2) The complaint and amended complaint shall continue against Defendant Nichols in

his individual capacity. In permitting the action to proceed against him, the Court passes no

judgment on its merit or the ultimate outcome of the case.

           3) Within 30 days from the entry date of this Memorandum Opinion and Order, Plaintiff

may amend the complaint to name other sheriff’s deputies as Defendants. He should sue these

Defendants in their individual capacities and provide facts detailing how each violated his rights.

Plaintiff may identify any unknown Defendants as Jane Doe or John Doe, but he must

specifically allege facts describing what each unknown/Doe Defendant did or failed to do to

violate his constitutional rights.

           4) The Clerk of Court is DIRECTED to place the instant case number and word

“Second Amended” on a § 1983 complaint form and send it to Plaintiff for his use should he

wish to amend the complaint.

           The Court will conduct an initial review of the second amended complaint pursuant to

28 U.S.C. § 1915A. Should Plaintiff file no amended complaint within 30 days, the Court will

enter a Service and Scheduling Order to govern the development of the continuing claims.

Date:    June 26, 2020




cc:        Plaintiff, pro se
           Defendants
           Christian County Attorney
4413.005

                                                   5
